Judgment of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting defendant of the crime of violating section 970 of the Penal Law (being a common gambler), and section 980 of said law (persuading person to visit gambling place) reversed on the law and the facts, the informations dismissed and defendant discharged. The evidence fails to establish the defendant’s guilt beyond a reasonable doubt. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.